             Case 1:21-cv-00376-ALC Document 39 Filed 08/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
EVERYTOWN FOR GUN SAFETY                                      :
SUPPORT FUND, et al.,                                         :    No. 1:21-cv-00376-ALC
                                                              :
                           Plaintiffs,                        :
                                                              :    DECLARATION OF
                  v.                                          :    AARON ESTY
                                                              :    IN SUPPORT OF PLAINTIFFS’
                                                              :    MOTION FOR SUMMARY
BUREAU OF ALCOHOL, TOBACCO,                                   :    JUDGMENT
FIREARMS AND EXPLOSIVES, et al.,                              :
                                                              :
                                                              :
                           Defendants.                        :
                                                              :
--------------------------------------------------------------X


        I, AARON ESTY, declare under penalty of perjury as prescribed in 28 U.S.C. § 1746 as

follows:


        1.       I am over the age of 18 and have personal knowledge of the facts stated in this

declaration except where otherwise noted.

        2.       I am counsel for with Everytown Law and counsel of record for plaintiffs

Everytown for Gun Safety Support Fund and City of Kansas City, Missouri.

        3.       Attached as Exhibit 1 is a true and correct copy of a document titled Ring of Fire:

The Handgun Makers of Southern California, which I downloaded from the website of the

University     of    California      Davis     Health       on    July   30,   2021,   from   this   URL:

https://health.ucdavis.edu/vprp/pdf/RingofFire1994.pdf.

        4.       Attached is Exhibit 2 is a true and correct copy of a press release on the United

States Department of Justice (“DOJ”) website titled Owner of B.L. Jennings And Bryco Firearms




                                                        1
            Case 1:21-cv-00376-ALC Document 39 Filed 08/13/21 Page 2 of 5




Sentenced To More than 10 Years On Federal Child Pornography Charges, which I downloaded

on July 30, 2021, from this URL: https://www.justice.gov/usao-mdfl/pr/owner-bl-jennings-and-

bryco-firearms-sentenced-more-10-years-federal-child-pornography.

       5.        On August 4, 2021, I visited the electronic docket on PACER for the bankruptcy

proceeding captioned In re: Bryco Arms, No. 03-BK-04928-JAF (M.D. Fla.) which lists docket

entries showing that the debtor, Bryco Arms, petitioned for bankruptcy on May 14, 2003. I

downloaded the docket page as displayed on PACER. That downloaded docket consisted of 165

pages. Attached as Exhibit 3 is a true and correct copy of the first two pages of that docket.

       6.        Attached as Exhibit 4 is a true and correct copy of the Second Amended Complaint

for Declaratory Relief filed in Jennings v. Mukasey, et al., No. 08-CV-00833 (M.D. Fla. Aug. 15,

2008), which I downloaded from PACER on July 30, 2021.

       7.        Attached as Exhibit 5 is a true and correct copy of the Answer filed in Jennings v.

Mukasey, et al., No. 08-CV-00833 (M.D. Fla. Oct. 3, 2008), which I downloaded from PACER on

July 30, 2021.

       8.        Attached as Exhibit 6 is a true and correct copy of a filing titled Defendant Paul

Jimenez’s Answer to Plaintiff’s Complaint; Counter Complaint Against Plaintiff Kimberly K.

Jennings; Cross-Complaint Against Gary Genske and Jimenez Arms, Inc.; and Third-Party

Complaint Against Shining Star Investments, LLC, and Janice Jennings in Case No. A-16-730674-

B filed in District Court, Clark County, Nevada, which I downloaded from the website of the

Eighth Judicial District Court Portal on August 4, 2021.

       9.        Attached as Exhibit 7 is a true and correct copy of a filing titled Defendant Paul

Jimenez’s Motion to Dismiss Plaintiff’s Derivative Complaint Against Jimenez Arms, Inc. and to

Dismiss Plaintiff’s Allegations of Fraud and Constructive Fraud by Defendant Paul Jimenez in




                                                  2
            Case 1:21-cv-00376-ALC Document 39 Filed 08/13/21 Page 3 of 5




Case No. A-16-730674-B filed in District Court, Clark County, Nevada, which I downloaded from

the website of the Eighth Judicial District Court Portal on August 4, 2021.

       10.         Attached as Exhibit 8 is a true and correct copy of the Voluntary Petition for Non-

Individuals Filing for Bankruptcy filed in In re: Jimenez Arms, Inc., No. 20-BK-10752-ABL (D.

Nev. Feb. 10, 2020) which I downloaded from PACER on August 4, 2021.

       11.         Attached as Exhibit 9 is a true and correct copy of a press release on the DOJ

website titled Former KC Fire Captain Pleads Guilty to Illegally Selling Firearms to Felons,

which I downloaded on July 30, 2021, from this URL: https://www.justice.gov/usao-

wdmo/pr/former-kc-fire-captain-pleads-guilty-illegally-selling-firearms-felons.

       12.         Attached as Exhibit 10 is a true and correct copy of the Affidavit for Criminal

Complaint filed in United States v. Samuels, No. 18-CR-00309 (W.D. Mo. Oct. 1, 2018), which I

downloaded from PACER on July 30, 2021.

       13.         Attached as Exhibit 11 is a true and correct copy of the Plea Agreement filed in

United States v. Samuels, No. 18-CR-00309 (W.D. Mo. Aug. 31, 2020), which I downloaded from

PACER on July 30, 2021.

       14.         On July 30, 2021, I visited archive.org—a “digital library” with “20+ years of web

history,”    see     https://archive.org/about/—and     downloaded    a   webpage     at   the   URL

https://web.archive.org/web/20200924180505/http://www.kmmunitions.com/jimenez.html, a true

and correct copy of which is attached as Exhibit 12. The webpage represents a copy of the website

of Keel Mountain Munitions LLC as the site appeared on September 24, 2020. On that date, I had

visited http://kmmunitions.com/jimenez.html and saved the URL to archive.org.

       15.         Attached as Exhibits 13 and 14 are documents excerpted from 335 pages of

documents I received in pdf format from ATF on August 13, 2019, in response to a Freedom of




                                                    3
          Case 1:21-cv-00376-ALC Document 39 Filed 08/13/21 Page 4 of 5




Information Act request that I had submitted to ATF on November 16, 2018. The document

attached as Exhibit 13 represents a true and correct copy of pages 4 through 8 of the pages that

were produced. The document attached as Exhibit 14 represents a true and correct copy of pages

249 through 250 of the pages that were produced after the cover letter.

        16.     Attached as Exhibit 15 is a document excerpted from 65 pages of documents I

received in pdf format from ATF on September 29, 2020, in response to a Freedom of Information

Act request I had submitted to ATF on August 18, 2020. The document attached as Exhibit 15

represents a true and correct copy of pages 6 through 8 of the pages that were produced after the

cover letter.

        17.     Attached as Exhibit 16 is the Order Denying Defendant’s Motion to Dismiss for

Failure to State a Claim for Public Nuisance filed in Alvino Crawford, et al. v. Jimenez Arms, Inc.,

et al., No. 1916-CV17245 (Mo. Cir. Ct. Feb. 3, 2020). I have reason to believe that Exhibit 16 is

a true and correct copy of the court’s order because I am counsel by pro hac vice in that case and

my co-counsel emailed me the order on February 4, 2020.

        18.     Attached as Exhibit 17 is the Order Denying Defendant’s Motion to Dismiss for

Lack of Personal Jurisdiction filed in Alvino Crawford, et al. v. Jimenez Arms, Inc., et al., No.

1916-CV17245 (Mo. Cir. Ct. Feb. 3. 2020). I have reason to believe that Exhibit 17 is a true and

correct copy of the court’s order because I am counsel appearing by pro hac vice in that case and

my co-counsel emailed me the order on February 4, 2020.

        19.     Attached as Exhibit 18 is the Petition for Damages and Injunctive Relief filed in

City of Kansas City, Missouri v. Jimenez Arms, Inc., et al., No. 2016-CV00829 (Mo. Cir. Ct. Jan.

7, 2020). I have reason to believe that Exhibit 18 is a true and correct copy of the Petition for




                                                 4
   Case 1:21-cv-00376-ALC Document 39 Filed 08/13/21 Page 5 of 5



Damages and Injunctive Relief because I am counsel appearing by pro hac vice in that case and I

personally worked on drafting that document.

       20.     Attached as Exhibit 19 is a true and correct copy of the Declaration of Eric

Tirschwell, Managing Director of Litigation and National Enforcement Policy at Everytown Law.

This exhibit is referred to as "Tirschwell Deel." in Plaintiffs' summary judgment filings.

       21.     Attached as Exhibit 20 is a true and correct copy of the Declaration of Ramiro

Montes, Acting Master Sergeant in the Illinois State Police. This exhibit is referred to as "Montes

Deel." in Plaintiffs' summary judgement filings.

       22.     Attached as Exhibit 21 is a true and correct copy of the Declaration of Dr. Marvia

Jones, Division Manager, Community and Family Health Education Division, in the Kansas City,

Missouri, Health Department. This exhibit is referred to as "Jones Deel." in Plaintiffs' summary

judgement filings.




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed in New York, NY on this      Id\.day of August 2021.

                                                       Aaron Esty
                                                       Everytown Law
                                                       450 Lexington Avenue, P.O. Box 4184
                                                       New York, NY 10017
                                                       Telephone: (646) 324-8369




                                                   5
